Citation Nr: 1139519	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-29 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling for service-connected posttraumatic stress disorder (PTSD), from the date of claim, November 1, 2004 to April 30, 2010.

2.  Entitlement to an evaluation in excess of 50 percent disabling for service-connected PTSD, from April 30, 2010, forward.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to afford the Veteran a VA examination of his PTSD.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Since the May 2011 Supplemental Statement of the Case, the Veteran has submitted additional evidence in support of his claim, specifically a May 2011 submission.  VA regulations provide that any pertinent evidence submitted by an appellant or his representative which is accepted by the Board (under the provisions of this section as well as any such evidence referred to the Board by the originating agency under  § 19.37(b) of this chapter) must be referred to the agency of original jurisdiction for review and preparation of a Supplemental Statement of the Case.  38 C.F.R.  § 20.1304 (2011).  

After reviewing this evidence, the Board finds that the additional submission is not pertinent as the correspondence merely reiterates contentions previously made by the Veteran and requests a favorable outcome of the issues on appeal.  In short, he makes no pertinent evidentiary assertions that are not already of record.  Consequently, the Board finds that it is not necessary to refer this evidence to the RO for review before rendering a decision.  38 C.F.R. § 20.1304(c) (2011).





FINDINGS OF FACT

1.  From the date of claim, November 1, 2004 to April 30, 2010, the Veteran's PTSD manifested in moderate difficulty in social functioning and moderate symptoms, including night terrors but no flashback experiences, exaggerated startle responses to loud or unexpected noises, mild memory loss, feelings of alienation from others, and social isolation; it did not result in affect or speech problems, panic attacks more than once a week, impairment of short and long-term memory, difficulty in understanding complex commands, or impaired abstract thinking.

2.  From April 30, 2010, forward, the Veteran's PTSD manifested in intrusive and emotional memories of his service in Vietnam, emotional distancing from others resulting in severe social isolation, difficulty in sustaining intimate relationships with his wife and son, hypervigilance, extreme irritability, and sleep difficulties; it did not result in suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent disabling from the date of claim, November 1, 2004 to April 30, 2010, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an evaluation in excess of 50 percent disabling from April 30, 2010, forward, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for PTSD in a June 2007 rating decision with a 30 percent disability rating, effective the date of claim, November 1, 2004.  A May 2011 rating decision increased the Veteran's PTSD disability evaluation to 50 percent disabling, effective April 30, 2010.

The Veteran's PTSD is rated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  A 10 percent evaluation contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

At 30 percent disabling, this rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Under Diagnostic Code 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM- IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board will first determine whether an initial evaluation in excess of 30 percent disabling is warranted for the Veteran's service-connected PTSD from the date of claim, November 1, 2004 to April 30, 2010.

The Veteran underwent a VA psychiatric examination in June 2007.  At that time, the Veteran reported night terrors but no flashback experiences.  He reported some memory loss and feelings of alienation from others.  Also, he reported having no friends due to his anger.  He did not believe that he had any problems concentrating but did have exaggerated startle responses to loud or unexpected noises.  The examiner noted that the Veteran's PTSD, while not affecting him vocationally, clearly prevented him from forming meaningful long-term relationships.  Regardless, the examination report also indicated that the Veteran has remained married to his spouse since 1974 (approximately 33 years at the time of examination) and noted that the marriage has been strained.  The Veteran has a son but reported that he was not close to him.

Upon mental status examination, the examiner noted that the Veteran was cooperative but maintained very poor eye contact.  His vocabulary suggested above-average intelligence and his abstraction and reasoning abilities appeared to be intact.  He did evidence problems concentrating though he did not complain of concentration problems when at home.  While at home, however, he did complain of memory problems.  The Veteran also presented with a depressed and anxious affect but denied any history of hallucinations or delusions.  The examiner noted that while the Veteran did not appear to be fatigued and while he stated that he sleeps adequately, other information from the examination suggested that sleep is a problem.  In addition, the examiner indicated that his judgment is impaired by his PTSD in that he simply does not make long range plans for himself, having concluded that life is simply too tenuous.

The June 2007 VA examiner diagnosed the Veteran with PTSD, chronic and severe, due to combat experience while in Vietnam.  He was given a GAF score of 45, indicating serious impairment in social functioning.  Significantly, however, the examiner noted that while social functioning was impaired, the Veteran remained married and maintained a full-time job.  Indeed, the Veteran explicitly indicated to the examiner that he works as a self-employed civil/structural engineer 7 days per week, 12 to 14 hours per day, and does his work well.

Overall, the Board finds that the Veteran's PTSD symptomatology has more nearly approximated the criteria for a 30 percent rating under Diagnostic Code 9411, from November 1, 2004 (the date of claim) to April 30, 2010.  While the Veteran was given a GAF score of 45, indicating serious social impairment due to his PTSD, other evidence indicates less severe impairment, specifically, his ability to maintain a full-time work schedule and remain married.  

In short, the medical evidence of record for this time period on appeal establishes that the Veteran's PTSD resulted in social impairment due to some serious social symptoms, indicating a disability evaluation no higher than 30 percent disabling.

Thus, an evaluation in excess of 30 percent disabling from the date of claim, November 1, 2004 to April 30, 2010, is not warranted.

From April 30, 2010, forward, the Veteran's PTSD disability picture does not warrant an evaluation in excess of 50 percent disabling.

Pursuant to a February 2010 Board Remand, the Veteran was afforded another VA examination to assess the severity of his service-connected PTSD.  At that time, the Veteran reported that his social isolation has increased dramatically since his last examination in June 2007.  He continued to work full-time and manage his business but hired an assistant to handle most of the essential work.  He also reported intrusive and emotional memories of his service in Vietnam, emotional distancing from others, inability to establish or sustain intimate relationships, including with his wife and son, hypervigilance, extreme irritability, major sleep difficulties, problems focusing, and a near paranoid level of distrust from others.

Upon mental status examination, the examiner indicated that the Veteran is much less able to work when it involves interpersonal interaction with others but still maintains a full-time self-employed business.  There had been no decline in activities in daily living and he was still able to drive, use a computer, and needed no special supervision to maintain personal safety or functioning.  While the examiner noted that he has become more socially isolated, the Veteran's communication is not significantly impacted by his condition except insofar as he avoids it.  No significant co-morbid psychiatric conditions were evident and he retained full capability to manage funds, had good math skills, and was able to prioritize and pay bills by computer as to avoid interpersonal interaction.  

The Veteran's primary limitations were in social functioning and the ability to adapt to changes.  His intelligence and memory were intact and he was able to understand, remember, and carry out even complex instructions.  However, attention was reduced to the point that he was not able to sustain work effort except in short time segments.  Regardless, the examiner indicated that this is sufficient to manage his business.

Although the April 2010 noted that the Veteran's PTSD symptoms have increased in severity since the June 2007 examination, the results also reveal that the Veteran continues to maintain his employment, however reduced, and remains married to his wife.  He was assigned a GAF score of 40, indicating a slight worsening of his PTSD symptoms since his last VA examination.

However, the Board does not find that the Veteran's disability picture more closely approximates a 70 percent disability rating.  The evidence demonstrates that the Veteran has major impairment in social functioning given his severe social isolation, but he demonstrated intact judgment and thinking and is able to work despite his reliance on an assistant.  Indeed, the Veteran has not demonstrated any suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.

With consideration of the results from the April 2010 VA examination, including the GAF score that was assigned to the Veteran, the Board finds that overall, the Veteran's PTSD symptomatology from April 30, 2010 (the date of the VA examination showing in increase in PSTD severity), forward, more nearly approximates the criteria for a 50 percent rating under Diagnostic Code 9411.  The Veteran's PTSD symptoms during this appeal period demonstrated social impairment due to such symptoms as extreme hypervigilence, emotional distancing, avoidance of triggers, intrusive memories, and distrust of others resulting in extreme social isolation.  While the Veteran reported increased difficulty in his marriage, he has remained married since 1974, approximately 37 years.

In this regard, it is important for the Veteran to understand that without some problems associated with his PTSD, there would be no basis for the current evaluations, let alone higher evaluations.  In this regard, it is also important for the Veteran to understand that no one would suggest that his PTSD has not caused him many problems, with many symptoms, however, the rating schedule primarily addresses problems regarding industrial inadaptability, not simply symptoms or deficiencies.  The fact that the Veteran indicates that he is "very good at what I do" clearly indicates an ability to function, with problems associated with his PTSD that have clearly lead to some missed opportunities, which is why the Veteran has been found to have a 50 percent reduction in his overall ability to function in the work force, leading to his having to make adjustments to adapt to his problem that any person with a disability would be required to make, which he has done successfully.  In effect, the Veteran's own statements, overall, are found to support the Board's current findings.  

Therefore, an evaluation in excess of 50 percent disabling for the Veteran's service-connected PTSD, April 30, 2010, forward, is not warranted.  Prior to this time, the evidence clearly did not support a 50 percent award.

The Board has also reviewed other evidence of record and does not find any additional evidence favorable to the Veteran's claims for increased evaluations during either period on appeal.

As such, the evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within either of the appeal periods.  As such, the claims must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from PTSD for both periods on appeal.  There are no manifestations of the Veteran's PTSD that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.  Indeed, there is no evidence of record reflecting any hospitalizations due to his PTSD or that it results in marked interference with employment beyond that which has already been contemplated by the schedular criteria.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2005 and June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, while not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.

As discussed above, the Board remanded this matter in February 2010 to afford the Veteran a VA examination to assess the current severity of his PTSD.  The Board finds that the RO is in substantial compliance of those Remand instructions and the Veteran underwent a complete and thorough VA examination of his service-connected PTSD.  See Stegall v. West, 11 Vet. App. 268 (1998).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


